DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Drive member in Claim 1;
Torque adjustment mechanism in Claim 1; 
Control Sleeve in Claim 1; and
Actuation extension in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1, Line 4, recites the limitation “the drive member is rotated.” Claim 1, Line 23, recites the limitation that “the drive member is not rotated.” It is unclear what the applicant regards as the invention. Based upon a review of the specification, the drive member appears to pivot within the accommodation tube; however, the drive member is prevented, in each claimed embodiment, from rotating within the accommodation tube by connection bolt (14).  Therefore, the scope of Claim 1 is indefinite.
Regarding Claim 1, Claim 1, Line 8, recites the limitation “wherein the drive member includes a positioning element.” Claim 1, Line 12-13 recites the limitation of “a first surface of the positioning element adjacent to the drive member.”  It is unclear how the drive member is adjacent to the positioning element when the positioning element is claimed to be part of the drive member.  Therefore, the scope of Claim 1 is indefinite.
Regarding Claim 3, Claim 3, Line 5, recites the limitation “are formed.” The meaning of this limitation is unclear. Therefore, the scope of Claim 3 is indefinite.
Regarding Claim 4, 
Regarding Claim 7, Claim 7 recites the limitation “further and actuation extension.” This appears to be a typographical error and should read “further comprises of an actuation extension.” Therefore, the scope of Claim 7 is indefinite. Proper corrective action is required.
Regarding Claims 2-8, Claims 2 through 8 are rejected under 35 USC 112(b) by virtue of their dependency upon other claims that include indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huddy (US 2016/0144491 A1) in view of Grabovac (US 3,270,594).
Regarding Claim 1, Huddy (Fig. 1) discloses a switch structure of a hand tool comprising: a body (28) including an accommodation tube (See Examiner Annotated 

    PNG
    media_image1.png
    250
    449
    media_image1.png
    Greyscale

Huddy does not disclose a torque adjustment mechanism; wherein the drive member is rotated in a first end of the accommodation tube, and the torque adjustment 
However, Grabovac (Fig. 3) teaches a wrench that comprises of a torque adjustment mechanism; wherein the drive member (14) is pivoted in a first end of an accommodation tube (10), and the torque adjustment mechanism is arranged on a second end of the accommodation tube (10) and abuts against the drive member (14) so as to adjust a desired torque value; and the body is operated as a torque wrench. See Fig. 1 through 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hand tool of Huddy to further comprise of a torque adjustment mechanism; wherein the drive member is pivoted in a first end of the accommodation tube, and the torque adjustment mechanism is arranged on a second end of the accommodation tube and abuts against the drive member so as to adjust a desired torque value; and the body is operated as a torque wrench, as taught by Grabovac for the purpose of providing a torque limiting/indicating function to Huddy so that during operation a user of the Huddy tool would not overtighten fasteners while the tool of Huddy is being operated as a wrench in the positions depicted in Huddy Fig. 4B and 4C. Additionally, it would have been obvious to isolate and lock the rotation of the torque adjustment mechanism of Huddy from pivoting as taught by Huddy because it is known to one of ordinary skill in the art that loosening fasteners with a torque wrench will end up throwing out its calibration.  See toolsever.com 
Regarding Claim 2, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above, wherein the accommodation tube (Huddy, 42) includes an outer threaded portion formed the first end thereof, and the control sleeve (Huddy, 28) includes an inner threaded portion formed on an inner wall thereof and configured to screw with the outer threaded portion, such that the control sleeve (28) is moved to the unlock position or the lock position. See Fig. 4A through 4C and ¶ 0042 for threaded sleeve embodiment.
Regarding Claim 6, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above, wherein a second end of the drive member (Huddy, 26; Grabovac, 14)  is inserted into the first end of the accommodation tube (Grabovac, 10) and is rotatably fixed in the accommodated tube by a connection bolt (Grabovac, 15). See Grabovac, Fig. 3.
Regarding Claim 7, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above, wherein the positioning element further an actuation extension arranged on a second surface thereof away from the drive member. See Huddy, Paragraph 0023-0024.
Regarding Claim 8, Huddy, as modified, discloses the switch structure as claimed in Claim 7, as discussed above, wherein the actuation extension is a column configured to engage with a socket. See Huddy, Paragraph 0023-0024. 



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huddy, in view of Grabovac, in further view of Fox (US 1,913,982).
Regarding Claim 3, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above.  Huddy, as modified, does not explicitly disclose wherein the control sleeve includes a fixing groove in which a first retaining section, a second retaining section, and a connection section configured to connect with the first retaining section and the second retaining section are formed; wherein the body includes the accommodation tube on which a defining bolt slides, and the defining bolt is inserted into the fixing groove; when the defining bolt slides to the first retaining section, the control sleeve is located on the unlock position; when the defining bolt slides to the second retaining section, the control sleeve is located on the lock position.
However, Fox (Fig. 3) discloses a tool with a sleeve (57) that includes a fixing groves (65/67) in which a first retaining section (65), a second retaining section (67), and a connection section (the radial portions in between recess 65 and 67, see Fig. 3) configured to connect with the first retaining section (65) and the second retaining section (67) are formed; wherein the body (3) includes the accommodation tube (57) on which a defining bolt (7) slides, and the defining bolt (7) is inserted into the fixing groove (65/67); when the defining bolt (7) slides to the first retaining section (65), the control sleeve is located on the unlock position; when the defining bolt slides to the second retaining section (67), the control sleeve (57) is located on the lock position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hand tool of Huddy, as modified, wherein the control sleeve includes a fixing groove in which a first retaining section, a 
Regarding Claim 4, Huddy, as modified by Grabovac and Fox, meets the limitations as best understood, as applied to Claims 1 and 3 above. Huddy, as modified does not explicitly disclose wherein the fixing groove is defined on the accommodation tube, and the defining bolt is mounted on the control sleeve. 
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to reverse the parts taught by Fox, wherein the fixing groove is defined on the accommodation tube, and the defining bolt is mounted on the control sleeve, because it has been held that a mere reversal of the essential working parts of a device, without evidence of unexpected results, involves only routine skill in the art. See MPEP 2144.04.VI.A.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huddy, in view of Grabovac, in further view of Butler (US 7,147,568 B1).
Regarding Claim 5, Huddy, as modified, discloses the switch structure as claimed in Claim 1, as discussed above.  Huddy, as modified, does not explicitly disclose wherein the control sleeve includes a threaded orifice configured to screw with a screw bolt, and the screw bolt contacts with the accommodation tube so as to be rotated loosely or tightly, such that the control sleeve is moved to the unlock position or the lock position.
However, Butler (Fig. 2-4) teaches a control sleeve (33) that includes a threaded orifice (37) configured to screw with a screw bolt (38), and the screw bolt contacts with the accommodation tube (20) so as to be rotated loosely or tightly, such that the control sleeve (33) is coupled to accommodating tube (20) and is linearly moved relative to the accommodation tube (20). See also, Butler Fig. 6.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hand tool of Huddy, as modified, wherein the control sleeve includes a threaded orifice configured to screw with a screw bolt, and the screw bolt contacts with the accommodation tube so as to be rotated loosely or tightly, at taught by Butler, as an alternative means of achieving the same results of coupling the control sleeve (Huddy, 28) to the body of (Huddy, 24) while allowing the two part to move linearly in relation to one another between a locked and unlocked position requiring routine experimentations with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 2,895,359) disclose a torque wrench with a threadedly connect sleeve (65) that transfers axial force to the body instead of the torque adjustment mechanism. Mcclymont et al. (US 9,597,093 B2) discloses a control sleeve (32) that actuates to lock the angular movement of a drive member that comprises of a positioning element (38). Harmes (US 2,662,436) disclose a set screw (30). Saucier (US 1,453,607) discloses a groove slot (11) and a set screw (30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723